Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 03/24/2022. Claims 1-11, 17, and 19-20 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 8, filed 03/24/2022, with respect to the objection to claims 1and 17, have been fully considered and are persuasive. The amendments to claims 1 and 17 have overcome the objection. The objection to claims 1 and 17 has been withdrawn. 
Applicant's arguments, see pages 8-10, filed 03/24/2022, with respect to the rejections under 35 U.S.C. §103, have been fully considered but they are not persuasive. Applicant argues on page 9 that in contrast to each of the mobile devices disclosed Steltz, Smith, and Dong, the first and second mobile entities as described in the amended Claim 1, are not performing position locating calculations or determinations. However, while Steltz does teach that the mobile entities in one embodiment are capable of localization and performing locating calculations and determinations, in paragraph 47, the robots are able to recognize signals from the paired beacons only for the purpose of navigation and localization, and the user can train the robot to use signals emitted from its paired beacons to recognize a boundary of its lawn, and use the signals to navigate around the lawn automatically. Additionally, a robot that can receive position and location information from a set of beacons would read on the claim language even if the robot also performs its own position locating calculations. The amended claim language does not claim that the first and second mobile entities are incapable of performing their own position locating calculations; on the contrary, the language “based at least in part on the first and second information” is open-ended enough to indicate that the location of the mobile entities can be based on other things as well, such as the mobile entity’s own localization sensors and calculations. Applicant also argues on page 9 that the instant application states: “the control device 502 may be programmed with information that associates various mobile entities with one or more types of permitted or prohibited areas. For example, the control device 502 may be programmed with information that indicates that a lawn mower is permitted in a grass lawn. As another example, the control device 502 may be programmed with information that indicates that a pet is permitted an area that has a paved surface” and “the control device 102 may contain information that defines the digital fence 306 of a permitted area 304 and the digital fence 312 of a permitted area 310. For example, the digital fences 306, 312 may be defined with respect to the identification information of the mobile entities 302, 308, respectively.” Applicant argues that Steltz, Abbott, Dong, and Smith do not teach this language. However, the amended claims also do not teach this language either, as claim 1 makes no mention of a control device programmed with information that indicates that a lawn mower is permitted in a grass lawn, or that a pet is permitted in an area that has a paved surface. Nowhere in the amended claim language are pets or areas where pets are permitted mentioned at all. Applicant also argues on page 9 that Steltz in combination with Abbott, Dong, and Smith do not teach “a control device, wherein the control device includes a processor and a third communication module, wherein the processor …identifies at least one first mobile entity and at least one second mobile entity from the image or video, from at least one of the first camera or second camera; determines a first permitted area based at least in part on the identified at least one first mobile entity and a second permitted area based at least in part on the identified at least one second mobile entity, wherein the first permitted area is a different area than the second permitted area; …determines, based at least in part on the first and second information, a location of the first mobile entity relative to the first permitted area…determines, based at least in part on the third and fourth information, a location of the second mobile entity relative to the second permitted area; …transmits, via the third communication module, a first control message to the first mobile entity to control a movement of the first mobile entity based on the location of the first mobile entity relative to the first permitted area; …determines, based at least in part on the third and fourth information, a location of the second mobile entity relative to the second permitted area; …transmits, via the third communication module, a first control message to the first mobile entity to control a movement of the first mobile entity based on the location of the first mobile entity relative to the first permitted area; and transmits, via the third communication module, a second control message to the second mobile entity to control a movement of the second mobile entity based on the location of the second mobile entity relative to the second permitted area.” However, Steltz teaches that the pairing relationship between a robot and its beacons signals to the robot the boundary of its lawn, and the robot can use the signals to identify the boundary as the robot navigates around the lawn [paragraph 47]. Different robots can be paired to different sets of beacons, and signals from unpaired beacons will not influence robot operation [paragraph 49]. This means that a first and second robot can be paired with different beacons, meaning that they can be assigned to different permitted areas based on the different beacons to which they are paired. FIG. 1A even illustrates a first mobile lawn mowing robot at numeral 100 assigned to execute mowing operations while navigating around lawn area 106, and a second mobile lawn mowing robot at numeral 102 configured to navigate around the lawn area at 108, with different beacons paired to the robots to control which lawn areas the robots are permitted to travel [paragraph 46]. Additionally, Smith teaches a method to teach a mobile work system a work boundary, and that the same methods may be used to teach the mobile work system areas in which not to enter on the interior of the boundary or areas where the system may travel but not complete work to go between multiple work areas [paragraph 68]. Likewise, claim 17, which applicant argues should be patentable for the same reasons as claim 1 due to claiming similar elements as discussed above, is also rejected under 35 U.S.C. §103 for the same reasons as claim 1. Similarly, claims 2-11 and 19-20 are also rejected under 35 U.S.C. §103. 

Claim Objections
Claim 20 objected to because of the following informalities: claim reads “wherein the first control device, via the third communication module, transmit the first control message” in lines 1-2. Claim should read “wherein the first control device, via the third communication module, transmits the first control message” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 includes the language “wherein the first control message includes a lighting instruction to the first light fixture and/or second light fixture to change state when the first mobile entity is determined to be outside the first permitted area or when the second mobile entity is determined to be outside the second permitted area.” This limitation was not present in the original claims, is not described in the specification, and is therefore new matter. Additionally, it is not clear from the claim language what is meant by “lighting instruction,” the term “lighting instruction” is not defined in the specification, and the term “lighting instruction” has no specific meaning in the art. This means that the claim lacks written description. The examiner is interpreting “lighting instruction” to mean “an instruction communicated through signals delivered by nonvisible light.” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “wherein the first control message includes a lighting instruction to the first light fixture and/or second light fixture to change state when the first mobile entity is determined to be outside the first permitted area or when the second mobile entity is determined to be outside the second permitted area.” As it is written, it is unclear if “to change state” should be interpreted as “to change the light fixture’s state when the first mobile entity is determined to be outside the first permitted area” or “to change the first mobile entity’s state” when the first mobile entity is determined to be outside the first permitted area. The examiner is interpreting the claim to mean “to change the state of the first mobile entity when the first mobile entity is determined to be outside the first permitted area.” Similarly, as it is written, it is unclear from the claim language what is meant by “lighting instruction” in line 2, “lighting instruction” does not have any special meaning in the art, and the specification does not clarify what is meant by “lighting instruction”. For example, it could be an instruction to the light fixtures to adjust the light that they produce, or it could be an instruction delivered to the light fixtures through nonvisible light. This makes the claim indefinite, as it is unclear how “lighting instruction” is meant to be interpreted. The examiner is interpreting the claim to mean “an instruction is delivered to the light fixtures through nonvisible light.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Steltz et al. US 20170234961 A1 (“Steltz”) in view of Abbot et al. US 20170122546 A1 (“Abbott”), Dong et al. US 20130196684 A1 (“Dong”), and Smith et al. US 20160026185 A1 (“Smith”).
	Regarding Claim 1. Steltz teaches a digital fencing system, comprising:
	a first beacon comprising a first communication module;
	a second beacon comprising a second communication module (an absolute position system which includes a number of beacons that are shown in FIG. 1B, where a single robot responds to multiple beacons. FIG. 4 shows a detailed view of the beacons, in which a controller at numeral 404 controls a communications system at 406 to emit a broadcast to the robot, which the robot can receive via an antenna module [paragraph 59], so each beacon (of which there can be two or more) comprises a communication module); and
	a control device (a user device in FIG. 5 at numeral 510, which can be part of a network of devices that may include the beacons and a server [paragraph 12]. FIG. 5 shows that the robot can be part of this network as well. The user device acts as a controller where one or more commands, instructional data, etc. may be exchanged between a computing device such as the user device and the robot, along with the other parts of the network [paragraph 81]), wherein the control device includes a processor and a third communication module (FIGS. 3 and 5 shows a controller connected to a communications system at 304 which includes an antenna module [paragraph 57]), wherein the processor:
	determines a first permitted area based at least in part on the identified at least one first mobile entity and a second permitted area based at least in part on the second mobile entity, wherein the first permitted area is a different area than the second permitted area (the pairing relationship between a robot and its beacons signals to the robot the boundary of its lawn, and the robot can use the signals to identify the boundary as the robot navigates around the lawn [paragraph 47]. Different robots can be paired to different sets of beacons, and signals from unpaired beacons will not influence robot operation [paragraph 49]. This means that a first and second robot can be paired with different beacons, meaning that they can be assigned to different permitted areas based on the different beacons to which they are paired. FIG. 1A even illustrates a first mobile lawn mowing robot at numeral 100 assigned to execute mowing operations while navigating around lawn area 106, and a second mobile lawn mowing robot at numeral 102 configured to navigate around the lawn area at 108, with different beacons paired to the robots to control which lawn areas the robots are permitted to travel [paragraph 46]. Further, the beacons can identify each robot based on a unique identifier (e.g., a serial number) for the robot that can be sent with wireless signals [paragraph 62], so the beacons can identify the first and second mobile entities and determine the permitted areas based at least in part on the identified mobile entities);
	obtains first information from the first beacon; 
	obtains second information from the second beacon;
	obtains third information from the first beacon;
	obtains fourth information from the second beacon (the beacons (of which there can be more than one in FIG. 1B) can transmit information pertaining to the operations of the robot to either the user device at numeral 510, or a user interface on the robot itself at numeral 545 of FIG. 5 [paragraph 96]. For example, the user interface can receive information confirming the pairing between the robot and a beacon. Pairing is the establishing of a relationship between beacons and a robot so that the robot recognizes, for navigation and localization, signals from the paired beacons only, and not signals from other beacons to which the robot is not paired. During a pairing operation, the communications system of the robot and the communications system of the beacon can communicate with one another [paragraph 64], which means that the pairing operation involves a signal transmitted by the mobile entity and received by the beacon(s), and the pairing information sent to the user device are related to the signal sent by the robot. After the user trains the robot to use signals emitted from its paired beacons to recognize a boundary of its lawn, the robot can use the signals from its paired beacons to identify the boundary as the robot navigates around the lawn automatically [paragraph 47]. In FIG. 1B, it is shown that multiple beacons can be paired with the same robot, and so the user interface can receive first information from a first beacon regarding pairing with the robot, and also receive second information from a second beacon regarding pairing with the robot. Likewise, first and second information exchanged with the first robot would mean a third and fourth set of information would be exchanged with a second robot where applicable);
	determines, based at least in part on the first and second information, a location of the first mobile entity relative to the first permitted area (the user interface can be used to control operations of the robot [paragraph 96]. The user can interact with the user interface or user device to control the operations of the robot such as pairing, navigation, and mowing operation, and in some implementations, the user interface includes a stop button [paragraph 69], which means that the user interface/device (controller) can transmit a control message to the robot (mobile entity) to control a movement of the robot (navigation operations, or just tell the robot to stop), based on a location of the robot with respect to the boundary recognized from the paired beacons as taught in paragraph 47 (permitted area), and the location of the mobile entity is related to the pairing information received from both beacons, meaning that the location of the mobile entity is determined based on at least the first information and the second information. The control signal is transmitted via the communications system (received by the robot via the antenna module attached to the communications system). The third communication module disposed on the robot is not transmitting the control message, but the control message is transmitted to the mobile entity from a user device as shown in FIG. 5 via the communication module, which reads on the claim language as it is written. Alternatively, the user device at 510 can communicate with the user device and the server [FIG. 5], and therefore has a communication module of its own. This user can additionally use the user device to view information and enter information pertaining to the operations of the robot, allowing the user to send control messages to the mobile entity, and use the device to respond to errors and requests transmitted to the device by the robot communication system [paragraph 69], which indicates that the user device must have a processor of its own. In at least one embodiment, Steltz refers to the user device at 510 of FIG. 5 as a computing device [paragraph 81], further confirming that the user device has a processor of its own);
	determines, based at least in part on the third and fourth information, a location of the first mobile entity relative to the first permitted area (the pairing relationship between a robot and its beacons signals to the robot the boundary of its lawn, and the robot can use the signals to identify the boundary as the robot navigates around the lawn [paragraph 47]. Different robots can be paired to different sets of beacons, and signals from unpaired beacons will not influence robot operation [paragraph 49]. This means that a first and second robot can be paired with different beacons, meaning that they can be assigned to different permitted areas based on the different beacons to which they are paired. FIG. 1A even illustrates a first mobile lawn mowing robot at numeral 100 assigned to execute mowing operations while navigating around lawn area 106, and a second mobile lawn mowing robot at numeral 102 configured to navigate around the lawn area at 108, with different beacons paired to the robots to control which lawn areas the robots are permitted to travel [paragraph 46]. In general, each robot features a control system and is paired to beacons which determine the robot’s permitted area [paragraph 46], and so the processes of pairing a first robot with a first set of beacons that can transmit information can also be applied to a second robot with a second set of beacons that can transmit information);
	transmits, via the third communication module, a first control message to the first mobile entity to control a movement of the first mobile entity based on the location of the first mobile entity relative to the first permitted area; and
	transmits, via the third communication module, a second control message to the second mobile entity to control a movement of the second mobile entity based on the location of the second mobile entity relative to the second permitted area (the user interface can be used to control operations of the robot [paragraph 96]. The user can interact with the user interface or user device to control the operations of the robot such as pairing, navigation, and mowing operation, and in some implementations, the user interface includes a stop button [paragraph 69], which means that the user interface/device (controller) can transmit a control message to the robot (mobile entity) to control a movement of the robot (navigation operations, or just tell the robot to stop), based on a location of the robot with respect to the boundary recognized from the paired beacons as taught in paragraph 47 (permitted area), and the location of the mobile entity is related to the pairing information received from both beacons, meaning that the location of the mobile entity is determined based on at least the first information and the second information. The control signal is transmitted via the communications system (received by the robot via the antenna module attached to the communications system). The third communication module disposed on the robot is not transmitting the control message, but the control message is transmitted to the mobile entity from a user device as shown in FIG. 5 via the communication module, which reads on the claim language as it is written. Alternatively, the user device at 510 can communicate with the user device and the server [FIG. 5], and therefore has a communication module of its own. This user can additionally use the user device to view information and enter information pertaining to the operations of the robot, allowing the user to send control messages to the mobile entity, and use the device to respond to errors and requests transmitted to the device by the robot communication system [paragraph 69], which indicates that the user device must have a processor of its own. In at least one embodiment, Steltz refers to the user device at 510 of FIG. 5 as a computing device [paragraph 81], further confirming that the user device has a processor of its own. In general, each robot features a control system and is paired to beacons which determine the robot’s permitted area [paragraph 46], and so the processes of pairing a first robot with a first set of beacons that can transmit information can also be applied to a second robot with a second set of beacons that can transmit information).
	Steltz does not teach:
	The beacons are light fixtures, the first light fixture comprising a first camera;
	the second light fixture comprising a second camera; and the processor
	obtains, via the third communication module, an image or video, from at least one of the first camera or second camera.
	However, Abbott teaches:
	The beacons are light fixtures, the first light fixture comprising a first camera;
	the second light fixture comprising a second camera (a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]); and the processor
	obtains, via a third communication module, an image or video, from at least one of the first camera or second camera (The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures, the first light fixture comprising a first camera; the second light fixture comprising a second camera; and the processor obtains, via the third communication module, an image or video, from at least one of the first camera or second camera as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.
	Steltz also does not teach:
	wherein the first information includes a first signal strength of a first wireless signal transmitted by the first mobile entity as received by the first lighting fixture;
	the second information includes a second signal strength of the first wireless signal as received by the second lighting fixture;
	the third information includes a first signal strength of a second wireless signal transmitted by the second mobile entity as received by the first lighting fixture;
	the fourth information includes a second signal strength of the second wireless signal transmitted by the second mobile entity as received by the second lighting fixture;
	However, Dong teaches:
	wherein the first information includes a first signal strength of a first wireless signal transmitted by the first mobile entity as received by the first lighting fixture;
	the second information includes a second signal strength of the first wireless signal as received by the second lighting fixture;
	the third information includes a first signal strength of a second wireless signal transmitted by the second mobile entity as received by the first lighting fixture;
	the fourth information includes a second signal strength of the second wireless signal transmitted by the second mobile entity as received by the second lighting fixture (a computer implemented method for generating an indoor radio map, wherein an indoor environment is configured to be provided with wireless sensor nodes and at least one mobile node, wherein the mobile node can move in the indoor environment and perform wireless signal transmission with the wireless sensor nodes, the method comprising: measuring the wireless signal strengths transmitted between the wireless sensor nodes and the mobile node at different indoor positions; performing a smoothing process on the wireless signal strengths measured by the mobile node in at least one position; and generating an indoor radio map according to the smoothed wireless signal strengths; wherein at least one of the steps is carried out by a processor device [Claim 1]. The mobile node can be formed as a separate apparatus, and can be designed as a robot to sample signal strength at various indoor positions [paragraph 42]. Note that there can be more than one mobile nodes [paragraph 44], and so a second mobile node can feature all of the previously mentioned elements, which would mean a third and fourth set of information exchanged between fixtures and a second mobile entity which include signal strengths of the wireless signals transmitted by the robot as received by the fixtures).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with wherein the first information includes a first signal strength of a first wireless signal transmitted by the first mobile entity as received by the first lighting fixture; the second information includes a second signal strength of the first wireless signal as received by the second lighting fixture as taught by Dong so that the beacons can use the signal strength of signals sent by the robot to improve the mapping information and robot position data.
	Steltz also does not teach:
	The control device identifies at least one first mobile entity and at least one second mobile entity from the image or video, from at least one of the first camera or second camera; and
	determines a first permitted area based at least in part on the identified at least one first mobile entity and a second permitted area based at least in part on the identified at least one second mobile entity, wherein the first permitted area is a different area than the second permitted area.
	However, Smith teaches:
	The control device identifies at least one first mobile entity and at least one second mobile entity from the image or video, from at least one of the first camera or second camera; and
	determines a first permitted area based at least in part on the identified at least one first mobile entity and a second permitted area based at least in part on the identified at least one second mobile entity, wherein the first permitted area is a different area than the second permitted area (a method of determining a location of an autonomous mobile work device or devices [paragraph 4], the method comprising providing a first variable reflectivity base station, and a second variable reflectivity base station; providing a location of the first variable reflectivity base station and a location of the second variable reflectivity base station to the autonomous mobile work device; changing a reflectivity state of the first variable reflectivity base station; calculating a first distance between said first variable reflectivity base station and the autonomous mobile work system; changing the reflectivity state of the second variable reflectivity base station; calculating a second distance between the second variable reflectivity base station and the autonomous mobile work system; and calculating the location of the autonomous mobile work system based on the first and second calculated distances [Claim 17]. “It will be appreciated that multiple mobile work devices can be employed without departing from the scope of the present invention” [paragraph 163]. In one embodiment, a wireless communication link may be eliminated and replaced with variable reflectors on the autonomous work station, a variable reflector on the base station (or stations), and one or more cameras on each of the reflective base station and mobile work system, respectively [paragraph 88]. Any included visual system can have dual use for location of obstacles, obstacle avoidance, or identification of moving objects [paragraph 54], and logically, this could include identifying the mobile work device. Additionally, the mobile work device might be a robotic lawn mower [paragraph 55]. Smith also teaches that radar sensors continually read the mobile robot position based upon feedback from the microcontroller calculations, allowing for estimation of the position of the mobile robot [paragraph 260], and the system can have cameras external to the robot wherein the camera can validate the results of the radar sensors to verify the distance from the cameras to the mobile robot [paragraph 262], and these external cameras can be mounted on the base stations [paragraph 88], allowing each station to process a video or image of the mobile robot and an area within the video or image to determine the location of the mobile robot relative to both of the base stations and the work area. FIG. 6 shows swarms of autonomous mobile work devices, each with variable reflectors and reflection sensors [paragraph 308], meaning that the cameras will be able to detect both of them. The same methods for teaching one mobile work system a boundary may be used to teach areas not to enter on the interior of the boundary or areas where the system may travel but not complete work to go between multiple work areas [paragraph 68], and it will be appreciated that this can be applied to multiple work devices employed within the scope of this invention).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the control device identifies at least one first mobile entity and at least one second mobile entity from the image or video, from at least one of the first camera or second camera; and determines a first permitted area based at least in part on the identified at least one first mobile entity and a second permitted area based at least in part on the identified at least one second mobile entity, wherein the first permitted area is a different area than the second permitted area as taught by Smith so that the system can use visual identification of the robot as a failsafe to ensure the robot is located within the bounded work area. 
	Regarding Claim 2. Steltz in combination with Abbott, Dong, and Smith teaches the digital fencing system of Claim 1.
	Steltz also teaches:
	wherein the control message to the first mobile entity is transmitted from the third communication module to the first mobile entity via the first communication module of the first beacon (the user device at 510 can communicate with the user device and the server [FIG. 5], and therefore has a communication module of its own. The user can additionally use the user device to view information and enter information pertaining to the operations of the robot, allowing the user to send control messages to the mobile entity, and use the device to respond to errors and requests transmitted to the device by the robot communication system [paragraph 69], which indicates that the user device must have a processor of its own. In at least one embodiment, Steltz refers to the user device at 510 of FIG. 5 as a computing device [paragraph 81], further confirming that the user device has a processor of its own. Steltz also teaches that the robot may communicate with a server, and various types of information can be transmitted and exchanged among devices, including the robot, the server, the beacons, and other computing devices. The robot can communicate with an Internet of Things to halt robot operations if an individual, such as a child, is in the vicinity, and the robot can even receive and transmit radio frequency signals to communicate with other robots [paragraph 81]. In FIG. 5, the user device is shown able to communicate with the server, which means that signals from the user device at 510 can be received by the beacons from the server and then delivered to the robot).
	Steltz does not teach:
	The beacons are light fixtures.
	However, Abbott teaches:
	The beacons are light fixtures (a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.
	Regarding Claim 6. Steltz in combination with Abbott, Dong, and Smith teaches the digital fencing system of Claim 1.
	Steltz also teaches:
	wherein a boundary of the permitted area is defined based, at least in part, on a distance from the first beacon and/or the second beacon (the robot shown in FIG. 1A uses beacons to identify the boundary of a lawn [paragraph 48]. Together with the beacon signals, the information allows the robot to navigate around the lawn automatically, while not crossing the lawn boundary. After the user trains the robot to use signals emitted from its paired beacons to recognize a boundary of its lawn, the robot can use the signals form its paired beacons to identify the boundary as the robot navigates the lawn automatically [paragraph 47]. Additionally, a communications system can be controlled to transmit a message that the controller of the robot can use to determine a distance between the robot and the beacon [paragraph 59]. During navigation and lawn mowing operations of the robot, the beacon can emit wireless signals that the robot receives and uses to localize itself within the environment).
	Steltz does not teach:
	The beacons are light fixtures.
	However, Abbott teaches:
	The beacons are light fixtures (a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.
	Regarding Claim 7. Steltz in combination with Abbott, Dong, and Smith teaches the digital fencing system of Claim 1.
	Steltz also teaches:
	wherein the first mobile entity is a robotic lawn mower and wherein the first beacon and the second beacon are outdoor beacons (the system they have designed is intended to work with a mobile lawn-mowing robot [paragraph 3]. In FIGS. 1A and 1B, the beacons are shown to be outdoor beacons positioned on a lawn).
	Steltz does not teach:
	The beacons are light fixtures.
	However, Abbott teaches:
	The beacons are light fixtures (a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Steltz et al. US 20170234961 A1 (“Steltz”) in view of Abbot et al. US 20170122546 A1 (“Abbott”), Dong et al. US 20130196684 A1 (“Dong”), and Smith et al. US 20160026185 A1 (“Smith”) as applied to claim 1 above, and further in view of Balutis et al. US 20180116105 A1 (“Balutis”).
	Regarding Claim 3. Steltz in combination with Abbott, Dong, and Smith teaches the digital fencing system of Claim 1.
	Steltz also teaches:
	wherein the first control message includes an instruction to the first beacon and/or second beacon (beacons each include a control system, which can include one or more processing devices or controllers programmed to control operation of the beacon, including operations to communicate with and pair with robots (instructions to the first and/or second beacon) [paragraph 46]).
	Steltz also does not teach:
	the instruction is a lighting instruction.
	However, Abbott teaches:
	the instruction is a lighting instruction (a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the instruction is a lighting instruction as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.
	Steltz does not teach:
	the control message is an instruction to the first light fixture and/or second light fixture to change state when the first mobile entity is determined to be outside the first permitted area or when the second mobile entity is determined to be outside the second permitted area.
	However, Balutis teaches:	
	the control message is an instruction to the first light fixture and/or second light fixture to change state when the first mobile entity is determined to be outside the first permitted area or when the second mobile entity is determined to be outside the second permitted area (FIG. 2 shows a view of three discontinuous lawn areas with boundaries at 106a-c. Traversable regions such as 104a separate lawn areas where the robot can mow. These traversable regions represent areas that the robot must traverse in order to travel between lawn area 102b and 102c [paragraph 45]. FIG. 5B shows a traversal region 104a, and the path a robot might take to cross the boundaries at 106b to travel between mowable lawn areas. The system can divide an area into a grid of cells that can be assigned values indicating MOWABLE, NONMOWABLE, and BOUNDARY [paragraph 66]. Additionally, a fourth type of region between lawn areas can have connection paths marked as TRAVERSAL PATH cells [paragraph 77]. This means that a control message includes an instruction to change state when the first mobile entity is determined to be outside the one of the permitted areas).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the control message is an instruction to the first light fixture and/or second light fixture to change state when the first mobile entity is determined to be outside the first permitted area or when the second mobile entity is determined to be outside the second permitted area as taught by Balutis so as to ensure that the robot will stop trying to mow grass when it is outside of the lawn boundary area. 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Steltz et al. US 20170234961 A1 (“Steltz”), Abbot et al. US 20170122546 A1 (“Abbott”), Dong et al. US 20130196684 A1 (“Dong”), and Smith et al. US 20160026185 A1 (“Smith”) as applied to claim 1 above, and further in view of Ko et al. US 20180372832 A1 (“Ko”).
	Regarding Claim 4. Steltz in combination with Abbott, Dong, and Smith teaches the digital fencing system of Claim 1.
	Steltz also teaches:
	wherein an antenna assembly includes a first time of arrival of a first wireless signal and a second time of arrival of a second wireless signal (three antennas are shown in FIG. 8 arranged around the ranging antenna at 802 to receive wireless communications. The antennas are capable of implementing techniques such as time difference of arrival (TDOA) and phase difference of arrival (PDOA) [paragraph 77], which means that the antennas of the robot can identify a first time of arrival from the information from a first beacon, and a second time of arrival from the information from a second beacon. Additionally, the robot can include a user interface that receives data from the robot controller to display information pertaining to the operations of the robot [paragraph 96]. This user interface can be used in addition or as an alternative to using a user device, and can act as the controller configured to receive the first and second information. This means that the controller receiving the first and second information from the beacons also receives in the first and second information a time of arrival for each set of information).
	In addition and in the alternative, Ko teaches:
	wherein an antenna assembly includes a first time of arrival of a first wireless signal and a second time of arrival of a second wireless signal (a well-known positioning method includes a method using a time difference of arrival (TDOA) based on a time of arrival and a trigonometric equation, a time of arrival (TOA) obtained by calculating time taken for a radio wave to arrive (which necessarily means that the system can determine the time the radio wave was transmitted and subtract it from the time of arrival), and angle of arrival (AOA) using a transmitted signal angle, and received signal strength indication (RSSI), and a Wi-Fi positioning scheme using a radio AP [paragraph 4]. A processor at numeral 70 may calculate the distance information of the external communication device based on a time difference between a received signal received by a first antenna and the transmit signal S2 in response to the transmit signal at S2 of FIG. 12 [paragraph 233]. This means that the method of positioning taught by Ko involves calculating the time for a signal to arrive, and can also determine the time of transmission of the signal in response to the signal. This process is accomplished by the provision of a communication device including a first to third antennas spaced apart from each other by different distances [paragraph 7]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with wherein an antenna assembly includes a first time of arrival of a first wireless signal and a second time of arrival of a second wireless signal as taught by Ko, which expressly teaches that this method is well-known, so as to improve the robot’s estimation of its location in an environment.
	Steltz does not teach:
	The antenna assembly is located on the first beacon and second beacon, and the first information includes the first time of arrival of the wireless signal at the first beacon, and wherein the second information includes a second time of arrival of the wireless signal at the second beacon.
	However, Steltz does teach that the beacon communications system can use a wireless transceiver to receive wireless signals emitted into the environment by the robot [paragraph 58]. The robot can use the antenna module to send status information and receive information from one or more beacons regarding beacon status [paragraph 81]. The robot uses signals from the beacons to estimate its position in relation to the paired beacons [paragraph 47]. Having the beacons include a set of antennas similar to the antennas on the robot that can determine time difference of arrival of signals and then send data regarding the time difference to the robot would have the obvious benefit of improving the robot’s position estimation.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the antenna assembly is located on the first beacon and second beacon, and the first information includes the first time of arrival of the first wireless signal at the first beacon, and wherein the second information includes a second time of arrival of the first wireless signal at the second beacon so as to improve the robot’s estimation of its location in an environment.
	Steltz also does not teach:
	The beacons are light fixtures.
	However, Abbott teaches:
	The beacons are light fixtures (a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.
	Regarding Claim 8. Steltz in combination with Abbott, Dong, and Smith teaches the digital fencing system of Claim 1.
	Steltz also teaches:
	wherein the first mobile entity is a robotic vacuum cleaner and wherein the first beacon and the second beacon are indoor lighting fixtures.
	However, Ko teaches:
	wherein the first mobile entity is a robotic vacuum cleaner and wherein the first beacon and the second beacon are indoor lighting fixtures (Ko teaches a robot cleaner in FIG. 4 [paragraph 77]. The robot is designed to work with a plurality of transmitting apparatuses shown in FIG. 4 to be indoor transmitters).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with wherein the first mobile entity is a robotic vacuum cleaner and wherein the first beacon and the second beacon are indoor lighting fixtures as taught by Ko so that the fencing system can work indoors with robotic vacuum cleaners as well as lawn mowers.
	Steltz also does not teach:
	The beacons are light fixtures.
	However, Abbott teaches:
	The beacons are light fixtures (a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.

Claims 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Steltz et al. US 20170234961 A1 (“Steltz”), Abbot et al. US 20170122546 A1 (“Abbott”), Dong et al. US 20130196684 A1 (“Dong”), and Smith et al. US 20160026185 A1 (“Smith”) as applied to claim 1 above, and further in view of Letsky US 20100324731 A1 (“Letsky”).
	Regarding Claim 5. Steltz in combination with Abbott, Dong, and Smith teaches the digital fencing system of Claim 1.
	Steltz does not teach:
	wherein the first control message is sent to the first mobile entity when the first mobile entity is determined to be inside the first permitted area and a third control message is sent to the first mobile entity when the first mobile entity is determined to be outside the first permitted area, wherein the third control message is different than the first control message.
	However, Letsky teaches:
	wherein the first control message is sent to the first mobile entity when the first mobile entity is determined to be inside the first permitted area and a third control message is sent to the first mobile entity when the first mobile entity is determined to be outside the first permitted area, wherein the third control message is different than the first control message (an autonomous robot with a control system that prevents the robot from leaving a defined bounded area [paragraph 63]. While the robot is inside the defined parameter, it can perform its task based on a pattern selected to define the robot’s behavior, such as a mowing pattern [paragraph 57], which reads on a first control message to the first mobile entity when the entity is inside the permitted area. The robot may be equipped with an emergency shut-off in order to avoid potential harm. The emergency shut-off will automatically shut down the autonomous robot if it happens to travel outside of the defined bounded area [paragraph 68], which is a control message sent to the mobile entity that is different than the first control message).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with wherein the first control message is sent to the first mobile entity when the first mobile entity is determined to be inside the first permitted area and a third control message is sent to the first mobile entity when the first mobile entity is determined to be outside the first permitted area, wherein the third control message is different than the first control message as taught by Letsky to prevent the lawn mower from continuing to mow outside of the permitted area. 
	Regarding Claim 9. Steltz in combination with Abbott, Dong, and Smith teaches the digital fencing system of Claim 1.
	Steltz does not teach:
	wherein the first control message includes an instruction to the first mobile entity to power off.
	However, Letsky teaches:
	wherein the first control message includes an instruction to the first mobile entity to power off (Letsky teaches an autonomous robot with a control system that prevents the robot from leaving a defined bounded area [paragraph 63]. The robot may be equipped with an emergency shut-off in order to avoid potential harm. The emergency shut-off will automatically shut down the autonomous robot if it happens to travel outside of the defined bounded area [paragraph 68]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with wherein the first control message includes an instruction to the first mobile entity to power off as taught by Letsky to prevent potential harm in an emergency situation where the lawn mower functions need to be stopped.
	Regarding Claim 10. Steltz in combination with Abbott, Dong, Smith, and Letsky teaches the digital fencing system of Claim 9.
	Steltz also teaches:
	wherein the control device transmits, via the third communication module, the first control message to the first mobile entity (the user device at 510 can communicate with the user device and the server [FIG. 5], and therefore has a communication module of its own. The user can additionally use the user device to view information and enter information pertaining to the operations of the robot, allowing the user to send control messages to the mobile entity, and use the device to respond to errors and requests transmitted to the device by the robot communication system [paragraph 69]).
	Steltz does not teach:
	wherein the control device transmits the first control message to the first mobile entity in response to determining that the first mobile entity is outside the first permitted area.
	However, Letsky teaches:
	wherein the control device transmits the first control message to the first mobile entity in response to determining that the first mobile entity is outside the first permitted area (Letsky teaches an autonomous robot with a control system that prevents the robot from leaving a defined bounded area [paragraph 63]. The robot may be equipped with an emergency shut-off in order to avoid potential harm. The emergency shut-off will automatically shut down the autonomous robot if it happens to travel outside of the defined bounded area [paragraph 68]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with wherein the control device transmits the first control message to the first mobile entity in response to determining that the first mobile entity is outside the first permitted area as taught by Letsky to direct the lawnmower back to the permitted area when the robot is outside of the permitted area.
	Regarding Claim 11. Steltz in combination with Abbott, Dong, and Smith teaches the digital fencing system of Claim 1.
	Steltz also teaches:
	wherein the control device transmits, via the third communication module, multiple control messages (the user device at 510 can communicate with the user device and the server [FIG. 5], and therefore has a communication module of its own. The user can additionally use the user device to view information and enter information pertaining to the operations of the robot, allowing the user to send control messages to the mobile entity, and use the device to respond to errors and requests transmitted to the device by the robot communication system [paragraph 69]).
	Steltz does not teach:
	wherein the control device stops transmitting control messages to the first mobile entity in response to determining that the first mobile entity is in the first permitted area.
	However, Letsky teaches:
	wherein the control device stops transmitting control messages to the first mobile entity in response to determining that the first mobile entity is in the first permitted area (in the event that the robot was traveling outside of the defined perimeter or having other “location awareness” difficulties, the robot control system would also be programmed with a “reset” feature that could be activated automatically by the autonomous robot or user [paragraph 67]. In such a situation, the user would return the autonomous robot to the point and activate the reset feature. This “reset” would automatically reset the perceived location of the autonomous robot to a point of origin without erasing the defined perimeter or exclusion areas. This means that the current control messages is stopped when the robot leaves the area and, when the user returns the autonomous robot to the boundary area, the robot can start its program again. This could even be combined with the emergency shut-off signal that shuts down the robot if it happens to travel outside of the bounded area [paragraph 68] so that the shut-off resets when the robot is brought back into the bounded area).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with wherein the control device stops transmitting control messages to the first mobile entity in response to determining that the first mobile entity is in the first permitted area as taught by Letsky so that the robot does not receive shut-off signals or conflicting instructions while it is working in the designated area.

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steltz et al. US 20170234961 A1 (“Steltz”) in view of Abbot et al. US 20170122546 A1 (“Abbott”).
	Regarding Claim 17. Steltz teaches a digital fencing system, comprising:
	a first beacon comprising a first communication module; 
	a second beacon comprising a second communication module (an absolute position system which includes a number of beacons that are shown in FIG. 1B, where a single robot responds to multiple beacons. FIG. 4 shows a detailed view of the beacons, in which a controller at numeral 404 controls a communications system at 406 to emit a broadcast to the robot, which the robot can receive via an antenna module [paragraph 59], so each beacon (of which there can be two or more) comprises a communication module); and
	a control device, wherein the control device includes a processor and a third communication module (the user device at 510 can communicate with the user device on the robot and the server [FIG. 5], and therefore has a communication module of its own. This user can additionally use the user device to view information and enter information pertaining to the operations of the robot, allowing the user to send control messages to the mobile entity, and use the device to respond to errors and requests transmitted to the device by the robot communication system [paragraph 69], which indicates that the user device must have a processor of its own. In at least one embodiment, Steltz refers to the user device at 510 of FIG. 5 as a computing device [paragraph 81], further confirming that the user device has a processor of its own) that:
	obtains, via the third communication module, a first signal from the first beacon, wherein the first signal includes an identifier of at least one of a first mobile entity or a second mobile entity;
	obtains, via the third communication module, a second signal from the second beacon, wherein the second signal includes an identifier of a first mobile entity or a second mobile entity (the beacons (of which there can be more than one in FIG. 1B) can transmit information pertaining to the operations of the robot to either the user device at numeral 510, or a user interface on the robot itself at numeral 545 of FIG. 5 [paragraph 96]. For example, the user interface can receive information confirming the pairing between the robot and a beacon. Pairing is the establishing of a relationship between beacons and a robot so that the robot recognizes, for navigation and localization, signals from the paired beacons only, and not signals from other beacons to which the robot is not paired. During a pairing operation, the communications system of the robot and the communications system of the beacon can communicate with one another [paragraph 64], which means that the pairing operation involves a signal transmitted by the mobile entity and received by the beacon(s), and the pairing information sent to the user device are related to the signal sent by the robot. After the user trains the robot to use signals emitted from its paired beacons to recognize a boundary of its lawn, the robot can use the signals from its paired beacons to identify the boundary as the robot navigates around the lawn automatically [paragraph 47]. In FIG. 1B, it is shown that multiple beacons can be paired with the same robot, and so the user interface can receive first information from a first beacon regarding pairing with the robot, and also receive second information from a second beacon regarding pairing with the robot. FIG. 5 shows that the memory of the beacon stores a robot address unique to the robot at 520. The robot address is a unique identifier for the robot that can be sent with wireless signals transmitted by the communications system [paragraph 62]. The memory of the beacon can also store the robot address when the robot is paired with the beacon); 	identifies at least one first mobile entity and at least one second mobile entity from the first signal and/or second signal (FIG. 5 shows that the memory of the beacon stores a robot address unique to the robot at 520. The robot address is a unique identifier for the robot that can be sent with wireless signals transmitted by the communications system [paragraph 62]. The memory of the beacon can also store the robot address when the robot is paired with the beacon. Each pairing communication can therefore identify a separate mobile entity, so a single beacon can identify at least one mobile entity from the first signal and a second mobile entity from the second signal); 
	determining a first permitted area based at least in part on the identified at least one first mobile entity and a second permitted area based at least in part on the identified at least one second mobile entity, wherein the first permitted area is a different area than the second permitted area (the pairing relationship between a robot and its beacons signals to the robot the boundary of its lawn, and the robot can use the signals to identify the boundary as the robot navigates around the lawn [paragraph 47]. Different robots can be paired to different sets of beacons, and signals from unpaired beacons will not influence robot operation [paragraph 49]. This means that a first and second robot can be paired with different beacons, meaning that they can be assigned to different permitted areas based on the different beacons to which they are paired. FIG. 1A even illustrates a first mobile lawn mowing robot at numeral 100 assigned to execute mowing operations while navigating around lawn area 106, and a second mobile lawn mowing robot at numeral 102 configured to navigate around the lawn area at 108, with different beacons paired to the robots to control which lawn areas the robots are permitted to travel [paragraph 46]. Further, the beacons can identify each robot based on a unique identifier (e.g., a serial number) for the robot that can be sent with wireless signals [paragraph 62], so the beacons can identify the first and second mobile entities and determine the permitted areas based at least in part on the identified mobile entities); 
	determining a location of the first mobile entity relative to the first permitted area and determining a location of the second mobile entity relative to the second permitted area (the user interface can be used to control operations of the robot [paragraph 96]. The user can interact with the user interface or user device to control the operations of the robot such as pairing, navigation, and mowing operation, and in some implementations, the user interface includes a stop button [paragraph 69], which means that the user interface/device (controller) can transmit a control message to the robot (mobile entity) to control a movement of the robot (navigation operations, or just tell the robot to stop), based on a location of the robot with respect to the boundary recognized from the paired beacons as taught in paragraph 47 (permitted area), and the location of the mobile entity is related to the pairing information received from both beacons, meaning that the location of the mobile entity is determined based on at least the first information and the second information. The control signal is transmitted via the communications system (received by the robot via the antenna module attached to the communications system). The third communication module disposed on the robot is not transmitting the control message, but the control message is transmitted to the mobile entity from a user device as shown in FIG. 5 via the communication module, which reads on the claim language as it is written. Alternatively, the user device at 510 can communicate with the user device and the server [FIG. 5], and therefore has a communication module of its own. This user can additionally use the user device to view information and enter information pertaining to the operations of the robot, allowing the user to send control messages to the mobile entity, and use the device to respond to errors and requests transmitted to the device by the robot communication system [paragraph 69], which indicates that the user device must have a processor of its own. In at least one embodiment, Steltz refers to the user device at 510 of FIG. 5 as a computing device [paragraph 81], further confirming that the user device has a processor of its own. Different robots can be paired to different sets of beacons, and signals from unpaired beacons will not influence robot operation [paragraph 49]. This means that a first and second robot can be paired with different beacons, meaning that they can be assigned to different permitted areas based on the different beacons to which they are paired. FIG. 1A even illustrates a first mobile lawn mowing robot at numeral 100 assigned to execute mowing operations while navigating around lawn area 106, and a second mobile lawn mowing robot at numeral 102 configured to navigate around the lawn area at 108, with different beacons paired to the robots to control which lawn areas the robots are permitted to travel [paragraph 46]. In general, each robot features a control system and is paired to beacons which determine the robot’s permitted area [paragraph 46], and so the processes of pairing a first robot with a first set of beacons that can transmit information can also be applied to a second robot with a second set of beacons that can transmit information); 
	transmit a first control message to a first mobile entity to control a movement of the first mobile entity based on the location of the first mobile entity relative to the first permitted area; and
	transmit a second control message to the second mobile entity to control a movement of the second mobile entity based on the location of the mobile entity relative to the second permitted area (the user interface can be used to control operations of the robot [paragraph 96]. The user can interact with the user interface or user device to control the operations of the robot such as pairing, navigation, and mowing operation, and in some implementations, the user interface includes a stop button [paragraph 69], which means that the user interface/device (controller) can transmit a control message to the robot (mobile entity) to control a movement of the robot (navigation operations, or just tell the robot to stop), based on a location of the robot with respect to the boundary recognized from the paired beacons as taught in paragraph 47 (permitted area), and the location of the mobile entity is related to the pairing information received from both beacons, meaning that the location of the mobile entity is determined based on at least the first information and the second information. The control signal is transmitted via the communications system (received by the robot via the antenna module attached to the communications system). The third communication module disposed on the robot is not transmitting the control message, but the control message is transmitted to the mobile entity from a user device as shown in FIG. 5 via the communication module, which reads on the claim language as it is written. Alternatively, the user device at 510 can communicate with the user device and the server [FIG. 5], and therefore has a communication module of its own. This user can additionally use the user device to view information and enter information pertaining to the operations of the robot, allowing the user to send control messages to the mobile entity, and use the device to respond to errors and requests transmitted to the device by the robot communication system [paragraph 69], which indicates that the user device must have a processor of its own. In at least one embodiment, Steltz refers to the user device at 510 of FIG. 5 as a computing device [paragraph 81], further confirming that the user device has a processor of its own. In general, each robot features a control system and is paired to beacons which determine the robot’s permitted area [paragraph 46], and so the processes of pairing a first robot with a first set of beacons that can transmit information can also be applied to a second robot with a second set of beacons that can transmit information).
	Steltz does not teach:
	The beacons are light fixtures.
	However, Abbott teaches:
	The beacons are light fixtures (a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.
	Regarding Claim 19. Steltz in combination with Abbott teaches the digital fencing system of Claim 17.
	Steltz also teaches:
	wherein the first control device includes or obtains information indicating whether the first mobile entity is allowed to be in the first permitted area (the robot uses beacons to identify the boundary of its lawn [paragraph 48], and stores this information in the memory of the robot. The beacon signals and stored information allows the robot to navigate around the lawn automatically, while not crossing the lawn boundary, meaning that the robot control device has information indicating where the robot is permitted to travel).
	Regarding Claim 20. Steltz in combination with Abbott and Smith teaches the digital fencing system of Claim 17.
	Steltz also teaches:
	wherein the first control device, via the third communication module, transmits the first control message to the first mobile entity via the first communication module of the first beacon (the user interface can be used to control operations of the robot [paragraph 96]. The user can interact with the user interface or user device to control the operations of the robot such as pairing, navigation, and mowing operation, and in some implementations, the user interface includes a stop button [paragraph 69], which means that the user interface/device (controller) can transmit a control message to the robot (mobile entity) to control a movement of the robot (navigation operations, or just tell the robot to stop), based on a location of the robot with respect to the boundary recognized from the paired beacons as taught in paragraph 47 (permitted area), and the location of the mobile entity is related to the pairing information received from both beacons. The user trains the robot to use signals emitted from its paired beacons to recognize a boundary of its lawn, which reads on the control device transmitting control messages to the robot via the beacons).
	Steltz does not teach:
	The beacons are light fixtures.
	However, Abbott teaches:
	The beacons are light fixtures (a lighting fixture that can include a camera, among other possible auxiliary features [paragraph 78]. The lighting figure shown in FIG. 7 includes a camera at numeral 176 in or on the pole. The camera can be configured to capture still images and/or video [paragraph 88]. The camera can be configured to transmit the captured still images and/or video to a remote controller via a communication module at numeral 122. The camera may thus provide enhanced public safety and security features for the lighting fixture. The lighting fixture has an integrated communications network [paragraph 22]. In particular, the lighting fixture may include one or more antennas that are configured to communicate with a user equipment device, such as a cell phone, tablet, personal computer, or other devices [paragraph 29]. According to additional or alternative aspects, the lighting fixture can include additional features that allow the lighting fixture to function as an integrated aggregation point to provide various city and/or commercial services including location beacons [paragraph 23]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Steltz with the beacons are light fixtures as taught by Abbott so that the system can use non-visible light to communicate between the beacons and the robot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664